DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/2/2022.
Election/Restrictions
Claims 7 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2020.
The Examiner would like to note that claim 7 was included in the rejections as Applicant noted in the reply filed on 10/29/2020 that claim 7 read on the elected species, however, upon further consideration, it does not appear that claim 7 read on the elected species of non-volatile silicone as applicants elected trimethylsiloxyphenyl dimethicone, which is a phenyl non-volatile silicone oil and as claim 7 is limited to non-phenyl silicone oils, therefore, claim 7 would not read on the elected species as such the claim is being withdrawn as it was only ever examined with respect to the elected species of trimethylsiloxyphenyl dimethicone.  If Applicant does not agree they may explain how claim 7 reads on the elected species and if the Examiner’s assessment is determined to be incorrect and claim 7 does in fact read on the elected species, claim 7 with be rejoined in the next office action.  It is noted that doing so would not affect any finality of the office action as the Examiner has rejected the elected species in the rejections below.

Response to Arguments
All of Applicants arguments filed 5/2/2022 have been fully considered and are persuasive in view of the amendments excluding “polymers resulting from the copolymerization of at least one styrene monomer …”  New rejections are presented below which address the new limitations.
Applicant argues that Ex. 2 of the instant specification shows the criticality in using the claimed "15-35% of at least one silicone resin..." 
This is not persuasive as Applicants haven't showed the entire claimed range of "15-35" to be critical. Ex. 2 tests approx. 7% silicone resin (comparative) to approx. 26% silicone resin and shows 26% to be better, however, there is no evidence that the entire claimed range% would work like 26%.  A single data point is insufficient to ascertain a trend in the data.  Furthermore, 15% is much closer to the 7% that it is to 26% and could reasonably be expected to work more like 7% than 26%.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6, 8-12, 14-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417). Pays is newly cited.
Pays discloses a composition for making up keratin fibers comprising a compound or a mixture of compounds capable of conferring on the composition a dmax threading nature of greater than or equal to 5 mm, preferably an alkene monomer or poly(vinyl acetate) homopolymer (Pays – claim 1).
Regarding claim 22: Pays teaches the composition the composition to be in a liquid form (selected from a finite number of options) and can be in the form of an O/W emulsion [0049-0050].  
Regarding claims 1 and 8-10: Pays teaches the composition to further comprise a phenylated silicone oil, preferably one which is nonvolatile.  A suitable oil for use is trimethylsiloxyphenyl dimethicone, sold under the name Belsil PDM1000 by Wacker and can be used in amounts ranging from 5-20% [0370-0372, 0380 and 0390].
Regarding claim 2: Pays teaches the composition can have an aqueous phase which can be present in amounts of 1-95% and be composed essentially of water or it can comprise a mixture of water and water-miscible solvents) [0396-0397], in view of these teaching  it would have been prima facie obvious to use just water which results in a amounts of water which overlap with the claimed ranges and overlapping ranges are prima facie obvious absent evidence of criticality.
Regarding claims 1 and 14-15 and 18: Pays teaches the composition to comprise an emulsifying system comprising 0.1-20%, preferably 0.3-15% of surface active agents, preferably those which result in an O/W emulsion.  Preferred surfactants for use include nonionic surfactants with an HLB of greater than or equal to 8 and include polysorbate 60, defined by the instant specification to be sodium stearate 20 EO (elected species) [0400-0401, 0405 and 0410].
Regarding claim 16: Pays teaches that suitable surfactants for use also include nonionic surface active agents having an HLB of less than 8 and these can be used in combination with nonionic surface active agents having an HLB of greater than 8, thus the use of both of these types of surface active agents is prima facie obvious.
Regarding claim 18: Pays teaches that suitable surfactant for use include anionic surfactants such as salts of polyoxyethylenated fatty acids, in particular those deriving from amines or alkali metals, reading on hydrocarbon based surfactants selected from salts of alkali metals [0424].  These are taught to be used in amounts ranging from 0.3-15% [0400].
Regarding claims 19-20 and 26: Pays teaches the composition to also comprise a water-soluble gelling agent, preferably at least one AMPS/acrylamide copolymer of the Sepigel or Simulgel types, used in amounts ranging from 5-20% [0435-0436, 0442 and 0457-0458].
Regarding claims 1 and 12: Pay further teaches that the composition can comprise a volatile oil, such as isododecane, in amounts ranging from 5-50% [0467, 0470 and 0472].
Regarding claims 1 and 11: Pay further teaches that the composition can comprise a non-volatile oil chosen from hydrocarbon oils such as octyldodecanol, these can be used in amounts ranging from 1-50%, which overlaps with the claimed “less than 5%” and “0.5 to less than 5%” and overlapping ranges are prima facie obvious absent evidence of criticality.
Pays teaches the liquid a fatty phase to comprise a volatile oil, optionally as a mixture with a nonvolatile oil [0576]
Regarding claims 1, 4, 6 and 24: Pays further teaches the composition to comprise a film-forming polymers which can be used in amounts ranging from 0.1-30%, and include silicone resins such as trimethylsiloxysilicate resin, including those sold in a solvent [0554 and 0588].
Regarding claim 21: Pays teaches the composition to also comprise a coloring material including pigments [0595-0598].
While Pays mentions the use of alkylcellulose with a C1-C8 radical to be suitable for use, this is not a preferred nor required film-forming agents for use, it is this is simply one of many options listed as film-forming agents and it would have been prima facie obvious to use any of the other taught film forming agents such as trimethylsiloxysilicate to formulate a composition free of alkylcellulose with a reasonable expectation of success. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of MQ silicone resin, non-volatile phenyl silicone oil, nonionic hydrocarbon based surfactant having an HLB of greater than 8,  nonionic hydrocarbon based surfactant having an HLB of less  than 8, anionic surfactant (for claim 18) and volatile oil, along with the requires noncyclic silicone and alkene monomer or poly(vinyl acetate) homopolymer, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients MQ silicone resin, non-volatile phenyl silicone oils, nonionic hydrocarbon based surfactant having an HLB of greater than 8,  nonionic hydrocarbon based surfactant having an HLB of less  than 8, anionic surfactant (for claim 18) and volatile oil, along with the requires noncyclic silicone and alkene monomer or poly(vinyl acetate) homopolymer from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Pays does not teach the exemplify the use of “polymers resulting from the copolymerization of at least one styrene monomer …”, nor teaches these polymers to be critical for the instant invention, thus it would have been obvious to formulate the composition to exclude these polymers.
Regarding claim 1: The prior art makes obvious to use of 5-50% volatile oils and 0.1-30% of MQ silicone resins which proves a ratio of silicone resin to volatile oils of .002-6 which overlaps with the claimed greater than or equal to 1.

Claim(s) 1-2, 4, 6, 8-12, 14-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4, 6, 8-12, 14-22, 24 and 26  above, and further in view of L’Alloret (US 2002/0197231).
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4, 6, 8-12, 14-22, 24 and 26, however, they does not teach the hydrophilic gelling agent to be ammonium polyacryloyldimethyl taurate as elected.
L’Alloret teaches bath compositions comprising hydrophilic gelling agents which can be selected from Simulgel 600 and Hostacerin AMPS (ammonium polyacryloyldimethyl taurate) [0220]
One of skill in the art would recognize Hostacerin AMPS and Simulgel 600 to be art recognized equivalent hydrophilic thickening polymers, therefore, it would have been prima facie obvious to substitute the Simulgel gelling agents in the composition made obvious above with Hostacerin AMPS with as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claim(s) 1-2, 4, 6, 8-12, 14-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4, 6, 8-12, 14-22, 24 and 26  above, and further in view of Kamada (US 2007/0286831). Kamada is newly cited.
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4, 6, 8-12, 14-22, 24 and 26, however, they does not teach the elected Red 33 dye.
Kamada teaches a mascara composition for application to the eyelashes and teaches Red 33 to be a suitable organic pigments for use (abs and [0074]).
Regarding the elected species of pigment and instant claim 22, Red 33, Kamada teaches that Red 33 is a pigment well known to be used in hair/eyelash compositions thus it would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to use the elected pigment in the composition of Pays as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up keratin fibers comprising a pigment.

Claim(s) 1-2, 4, 6, 8-12, 13, 14-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4, 6, 8-12, 14-22, 24 and 26  above, and further in view of Lahousse (US 2014/0377202).
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4, 6, 8-12, 14-22, 24 and 26, however, Pays does not teach the non-volatile silicone oil/isononyl isononanoate (2nd hydrocarbon based oil) to be present in a weight ratio of greater than 1.
Pays further teaches isononyl isononanoate to be a suitable non-volatile oil for use and teaches that mixtures can be used, therefore, it would have been prima facie obvious to use a mixture of octyldodecanol and isononyl isononanoate yielding no more than expected from such an arrangement.
Lahousse discloses a cosmetic composition for making up and/or caring for the skin and lips comprising in a physiologically acceptable medium, at least 20% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, at least one second non-volatile oil chosen from silicone oils and/or fluoro oils (Abs and Lahousse – claim 21).  Lahousse teaches the composition to be in the form of oil-in-water emulsions (Lahousse – claim 22).  Lahousse teaches the composition to comprise 30-85% of water [0236].
Lahousse teaches that a preferred first hydrocarbon oil for use is octyldodecanol  [0093], taught to be used in amounts ranging from 2-75% [0084].  Lahousse teaches that this oil imparts suppleness and comfort to the deposit formed with the composition [0086].
Lahousse teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0102] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0174 and working example 14] and this is present in amounts ranging from 5-75%, preferably 15-30% [0179].
Lahousse teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably a polar and can be especially chosen from isododecane [0200 and 0205]], these volatile oils can be present in amounts ranging from 0.5-40% [0224].
Lahousse teaches that a 3rd non-volatile hydrocarbon oil can be added and can be chosen from apolar hydrocarbon-based oil and teaches isononyl isononanoate to be suitable for use and these can be used in amounts ranging from 2-20% [0207-0224]. 
Lahousse teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS [0447 and 0451], both taught by the instant specification to be hydrophilic thickening polymers of the acrylamidopropanesulfonic acid type.  These are taught to be used in amounts ranging from 0.5-5% [0544]
Lahousse teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33 [0582-0583]
Lahousse teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0368]  to obtain an O/W emulsion [0367]and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from nonionic surfactants [0374-0376].
Lahousse teaches that anionic surfactants, including sodium stearate, and these can be used in amounts ranging from 0.1-20% preferably 0.5-15% [0427, 0362 and 0364].
Pays teaches that an oil such as isononyl isononanoate can be added (Pg. 21), but does not teach the amounts in which this compound can be used when used along with octyldodecanol.  As discussed above Lahousse teaches that this compound is known to be added into cosmetics in amounts ranging from 2-20%, therefore, it would have been prima faice obvious before the effective filing date of the claimed invention, to a skilled artisan, to use isononyl isononanoate in amounts of 2-20% in the composition of Pays as Lahousse teaches these concentration ranges to be suitable for use when combining octyldodecanol and trimethylsiloxyphenyl dimethicone and one of skill in the art would have a reasonable expectation of success as both Lahousse and Pays teach cosmetic compositions in the form of O/W emulsions comprising MQ silicone resin such as triethoxysiloxysilicate, non-volatile phenyl silicone oil such as Belsil PDM 1000, nonionic hydrocarbon based surfactants having an HLB of greater than 8,  nonionic hydrocarbon based surfactants having an HLB of less  than 8, anionic surfactant such as sodium stearate, non-volatile hydrocarbon based oils such as octyldodecanol and isononyl isononanoate,  and volatile oils such as isododecane
Regarding claim 13: The prior art makes obvious a composition having 0.1-30% of a non-volatile silicone oil and 2-20% of isononyl isononanoate which results in a weight ratio of .005-15 which overlaps with the claimed “greater than 1” and overlapping ranges are prima facie obvious absent evidence of criticality.
Claim(s) 1-2, 4, 6, 8-12, 14-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4, 6, 8-12, 14-22, 24 and 26  above, and further in view of Midha  (US 2006/0079422). Midha is newly cited.
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4, 6, 8-12, 14-22, 24 and 26, however, they does not teach the additional surfactant to be laureth-2 as elected.
As discussed above, Pays teaches that non-ionic surfactants having an HLB of less than 8 can be used in combination with those having an HLB of greater than 8.  Pays further teaches suitable nonionic surfactants to include oxyethylenated and/or oxypropylenated ethers, such as steareth-2 [0421].
Midha teaches personal care composition for hair and teaches steareth-2 and laureth-2 to be equivalent non-ionic surfactants for use [0042].
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Pays above and substitute steareth-2 for laureth-2 with a reasonable expectation of success as they are both taught to be functionally equivalent nonionic surfactants.  
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613